Citation Nr: 1044488	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for C3-6 laminectomy residuals.  


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and F. V.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to August 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which denied compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for C3-6 
laminectomy residuals.  In July 2010, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at the 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for C3-6 laminectomy residuals is 
warranted as he was not informed of the risks and dangers 
associated with the procedure by VA medical personnel prior to 
his March 30, 2006, cervical laminectomy and the operating VA 
neurosurgeon was negligent in failing to perform appropriate 
diagnostic studies prior to the surgery.  In the Veteran's 
September 2010 brief in Support of Claims, the Veteran's attorney 
indicates that the Veteran has not been afforded an examination 
to determine the nature and etiology of his C3-6 laminectomy 
residuals.  She requests that the Veteran's claim be remanded to 
the RO so that the Veteran can be scheduled for the requested 
evaluation.  

A June 2006 VA hospital summary reports that the Veteran 
underwent a March 30, 2006, C3-6 laminectomy at the Philadelphia, 
Pennsylvania, VA Medical Center (VAMC).  In reviewing the claims 
files, the Board observes that documentation of the Veteran's 
pre-operative informed consent and the operative records 
associated with the March 2006 laminectomy are not of record.  
The VA has constructive notice of all VA-generated documents 
which could reasonably be expected to be part of the record.  
Such documentation is considered to be part of the record before 
the Board even where it is not actually contained within the 
claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA 
should obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination to determine 
the nature and etiology of his C3-6 laminectomy residuals.  The 
Veteran's attorney has requested that the instant appeal be 
remanded to the RO so that the Veteran can be afforded a VA 
examination.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment dating from January 2005, 
including documentation of his informed 
consent and all surgical records associated 
with the March 30, 2006, C3-6 laminectomy 
performed at the Philadelphia, 
Pennsylvania, VAMC, be forwarded for 
incorporation into the record.  If 
documentation of the Veteran's informed 
consent to the March 30, 2006, 
laminectomy is not located, a written 
statement to that effect should be 
prepared and incorporated into the 
record and the Veteran should be 
notified pursuant to 38 C.F.R. 
§ 3.159(e).  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his C3-6 laminectomy 
residuals.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to (1) whether the March 30, 2006, C3-6 
laminectomy was performed within 
appropriate medical standards and (2) 
whether the Veteran was afforded the 
appropriate pre-operative and 
post-operative treatment by VA medical 
personnel.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for C3-6 laminectomy residuals.  If 
the benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the statement of the case.  The 
Veteran should be given the appropriate 
opportunity to respond to the SSOC.  
Thereafter, the case should be returned to 
the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

